DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-18, 21-22, 29-30   is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano et al. (US 2014/0270730A1) in view of  Radomski et al. (US 7992554)
DePiano discloses in reference to claim:
1.  A cartridge 100 comprising: an outer shell 126;  a reservoir 210 positioned within the shell  configured for containing a liquid including at least one polyhydric alcohol (glycerin/glycerol);  a liquid transport element 216 positioned within the shell  so as to be  in fluid communication with the reservoir and configured for transport of the liquid including the at least one polyhydric alcohol, and a heater 218 positioned within the shell  so as to be in direct contact heating arrangement with the liquid transport element and configured to vaporize the liquid.  

DePiano does not explicitly discloses a liquid transport element comprising: an elongated core having a length and being formed of a wicking material (porous ceramic or glass);  and a shell surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous monolith (porous ceramic or glass).
Radomski discloses a vaporizing device including a liquid transport element comprising: an elongated core 1 or 4 having a length and being formed of a wicking material (porous ceramic or glass);  and a shell 2 surrounding the elongated core along at least a portion of the length thereof, the shell 2 being formed of a porous monolith (porous ceramic or glass).
Note that Radomski discloses that the construction of the porous wick serves to limit the heat transferred from the heating means to the reservoir  (Col. 4, lines 4-7).
Further note that DePiano discloses the desire (see Fig. 8 and description) to limit the heat transfer from the heater to the reservoir.

In reference to claim: 
2.  The cartridge of claim 1, wherein the wicking material is a fibrous material. DePiano teaches a fiberglass wick 216. 
 
3.  The cartridge of claim 2, wherein the fibrous material comprises one or more of a glass fiber, cotton, or cellulose acetate.  DePiano teaches a fiberglass wick 216. 



4.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
5.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous ceramic. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
6.  The cartridge of claim 1, wherein the porous monolith 1, 2, 4 comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2

Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
8.  The cartridge of claim 1, wherein the wicking material (DePiano element 216) is a fibrous 
material and the porous monolith comprises porous glass or porous ceramic (Radomski element 1 or 2). 

9.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
glass and the porous monolith 1, 2, 4 comprises porous ceramic. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
10.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
ceramic and the porous monolith 1, 2, 4 comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
11. (Original) The cartridge of claim 1, wherein the reservoir includes a fibrous material.  DePiano discloses the cartridge 104 includes a reservoir layer 144 comprising layers of nonwoven fibers formed into the shape of a tube encircling the interior of the external shell 126 of the cartridge, in this embodiment.  An aerosol precursor composition is retained in the reservoir layer 144.
 
12.  The cartridge of claim 1, wherein the reservoir 210 includes a porous monolith. 
The reservoir substrate 210 can be formed from a material that is rigid 
or semi-rigid in some embodiments, while retaining the ability to store a 
liquid product such as, for example, an aerosol precursor composition.  In 
certain embodiments, the material of the reservoir substrate 210 can be 
absorbent, adsorbent, or otherwise porous so as to provide the ability to 
retain the aerosol precursor composition.
13.  The cartridge of claim 1, wherein the reservoir is a walled container. 

to form the hollow tubular configuration. See Figure 2
 
14.  The cartridge of claim 13, wherein the walled container comprises one or more openings 256a,b therein configured to receive at least a portion of the liquid transport element 216 therethrough.  See Figure 1 or 2
 
15.  The cartridge of claim 14, wherein the liquid transport element 216 comprises at least one end extending into the walled container 210. See Figure 8
 
16.  The cartridge of claim 13, wherein the reservoir is at least partially defined by the outer shell 126. See Figure 1, Note the use of a porous monolith as suggested by DePiano suggests the shell 126 as at least the outer extent of the reservoir. 
 
17.  The cartridge of claim 1, further comprising a flow tube 252 configured for passage of vapor  therethrough. 
18.  The cartridge of claim 17, wherein at least a portion of the flow tube 252 is interior to the reservoir.  See Figure 
21.  The cartridge of claim 1, wherein the heater comprises one or more of a resistive wire, a printed microheater, an annealed microheater, and a flat ribbon heater. See Figure 1 or 2 
DePiano disclose an atomizer comprising a heating element formed from a wire coil.  In the example embodiment illustrated in FIG. 6, the heating element 218 is wound about a center section 236c of the liquid transport element 216.


 

29.    (New) The cartridge of claim 1, wherein the heater 218 further comprises terminals 220 for making an electrical connection with a power source 110, and wherein an end of the heater extends out from the liquid transport element to make electrical connection with the terminals. See Figures 1 and 7 of DePiano. 
As illustrated in FIG. 7, the end 226 of the control component terminal 204 and the ends 250 of the heater terminals 220 may be exposed at the connector end 246 of the base 202.
30.    (New) The cartridge of claim 29, wherein the power source 110 is present in a control body 114, the control body comprising a coupler 122, wherein the cartridge comprises a base 142 adapted to engage the coupler, establishing an electrical connection between the power source and the heater. See Figures 1 and 7.




 Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-18, 21-22, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc